An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-852
                        NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014


ELIZABETH TRICEBOCK,
          Plaintiff,

      v.                                        Mecklenburg County
                                                No. 11 CVD 1704
DIEZEL KRENTZ,
          Defendant.


      Appeal by defendant from order entered 11 February 2013 by

Judge Gary L. Henderson in Mecklenburg County District Court.

Heard in the Court of Appeals 8 January 2014.


      No brief filed on behalf of plaintiff-appellee.

      Arnold & Smith, PLLC, by Matthew R. Arnold, for defendant-
      appellant.


      GEER, Judge.


      Defendant      Diezel    Krentz    appeals       from    the       trial   court's

order   awarding      primary       physical    custody       of   his     son   to   the

child's     mother,     plaintiff      Elizabeth       Tricebock,         and    denying

defendant's        request    for    attorney's    fees.           With    respect    to

custody, we hold that the trial court's findings of fact are

supported     by    substantial      evidence    and    that       the    findings,   in
                                         -2-
turn, support the trial court's conclusion that the child's best

interests are served by awarding primary physical custody to

plaintiff.        We   further    hold,   however,        that    the   trial    court

failed to make sufficient findings of fact to support its denial

of defendant's request for attorney's fees, and we accordingly

reverse the denial of attorney's fees and remand for further

findings of fact.

                                       Facts

      Plaintiff and defendant never married, but they dated for

several months and are the parents of a minor son born on 23

February     2009.      The    child   has     been   in    plaintiff's      primary

physical custody since birth.             Plaintiff filed a complaint for

custody on 26 January 2011, and on 7 March 2011, defendant filed

an   answer,      counterclaims    for    custody,        modification      of   child

support, and attorney's fees.             Defendant also made motions for

court-ordered drug testing, appointment of a guardian ad litem

("GAL")     and      custody   advocate,       and    a     temporary       parenting

agreement.

      The    trial     court   entered    a    "Consent     Temporary       Parenting

Arrangement Order" on 26 April 2011 that, based on the consent

of   the    parties,    awarded    plaintiff      primary        physical    custody,

awarded defendant "parenting time" "every week from Wednesday at

7:00 p.m. until Saturday at 7:00 p.m.," set custodial schedules
                                     -3-
for     holidays,   and    allowed   both    parties       rights     to    access

information     regarding     and    to    participate       in     the    child's

schooling, daycare, and medical treatment.                 Shortly after entry

of the April 2011 order, the parties consented to a modification

of the custody arrangement such that each parent had the child

for an entire weekend on a bi-weekly schedule, with defendant

still averaging a total of three nights per week with the child.

The trial court appointed two GALs and a custody advocate in an

order entered 7 June 2011.

      Following a 9 January 2013 hearing, the trial court entered

an order for permanent child custody and attorney's fees on 11

February    2013.     In    its   order,    the    court    found    that    while

plaintiff had made bad decisions while pregnant with the child,

she had matured, no longer used             illegal drugs, was steadily

employed, and lived with her serious boyfriend, Peter Figueroa,

who was a very positive influence on her.                   The court further

found    that   defendant's   allegations         of   plaintiff's    abuse   and

neglect of the child, based on injuries the child received while

in plaintiff's care, were unfounded.

      The court found that defendant had been married for over a

year but, given his wife's extended absence from the marital

home and defendant's "speculative" testimony regarding the state

of his marriage, the court was uncertain of the stability of
                                       -4-
defendant's home environment.           The court additionally questioned

defendant's financial stability given that his business had not

yet become profitable and defendant relied upon his parents to

meet his expenses.         The court determined that both parents could

provide a suitable home for the child and were fit and proper to

have custody, but since it was in the child's best interests to

award primary physical custody to one party, the court awarded

primary custody to plaintiff.           The court's custody determination

was based, in part, on the fact that the parties had previously

consented to plaintiff having primary physical custody.

    In reaching its determination, the trial court disagreed

with the recommendation of the GALs, which the court found to be

based     in   part   on    defendant's       "unsubstantiated"   claims    of

plaintiff's abuse and neglect of the child.               The court further

awarded    the   parties     joint    legal    custody,   and   ordered    that

defendant      have   bi-weekly      weekend    visitation   except   in    the

summer, when the parties were ordered to follow an alternating

two-week custodial schedule.           The trial court denied defendant's

request for attorney's fees.           Defendant timely appealed to this

Court.

                                  Discussion

    Defendant contends that the trial court erred in awarding

primary physical custody of the child to plaintiff.               Our review
                                        -5-
of   the   custody   order      in   this    case    requires     an   inquiry   into

whether the February 2013 order is an initial permanent custody

order or an order modifying a permanent custody order.                            This

inquiry, in turn, requires us to determine whether the April

2011 consent order was a permanent order or a temporary order.

      "Custody orders may either be 'temporary' or 'permanent.'"

Woodring v. Woodring, ___ N.C. App. ___, ___, 745 S.E.2d 13, 17

(2013).     A trial court's determination that a custody order is

temporary or permanent is "neither dispositive nor binding on an

appellate court."         Id. at ___, 745 S.E.2d at 18.                   "Instead,

whether    an    order   is     temporary     or    permanent     in   nature    is   a

question of law, reviewed on appeal de novo."                     Smith v. Barbour,

195 N.C. App. 244, 249, 671 S.E.2d 578, 582 (2009).

      "'A temporary order is not designed to remain in effect for

extensive periods of time or indefinitely . . . .'"                       Miller v.

Miller,    201   N.C.    App.    577,   579,       686   S.E.2d   909,   911    (2009)

(quoting LaValley v. LaValley, 151 N.C. App. 290, 293 n.5, 564

S.E.2d 913, 915 n.5 (2002)).                The purpose of a temporary order

is to "resolve the issue of a party's right to custody pending

the resolution of a claim for permanent custody."                         Brewer v.

Brewer, 139 N.C. App. 222, 228, 533 S.E.2d 541, 546 (2000).

"'[A]n order is temporary if either (1) it is entered without

prejudice to either party[;] (2) it states a clear and specific
                                       -6-
reconvening time in the order and the time interval between the

two hearings was reasonably brief; or (3) the order does not

determine all the issues.'"           Woodring, ___ N.C. App. at ___, 745

S.E.2d at 18 (quoting Peters v. Pennington, 210 N.C. App. 1, 13–

14, 707 S.E.2d 724, 734 (2011)).

    Here, the April 2011 consent order is styled a "Consent

Temporary    Parenting     Arrangement       Order."        The    order     does   not

state   that   it   is    entered   without        prejudice      to   the   parties.

Although    the   order    provides    that    it     "shall      be   temporary    in

nature" and "shall remain in effect until further order of the

Court," there is no date provided in the order for reconvening

the trial court.          Accordingly, the order does not state "'a

clear and specific reconvening time.'"                 Id. at ___, 745 S.E.2d

at 18 (quoting Peters, 210 N.C. App. at 13–14, 707 S.E.2d at

734).

    With respect to custody, the order awards primary physical

custody of the child to plaintiff and provides defendant with

ongoing     visitation.       However,       the    order      makes    no    express

provision for legal custody.             The order does not, therefore,

"'determine all the issues' by setting an ongoing visitation

schedule and determining primary and legal custody."                           Id. at

___, 745 S.E.2d at 19 (emphasis added) (quoting Peters, 210 N.C.

App. at 14, 707 S.E.2d at 734)).                    Since the order did not
                                       -7-
resolve all legal custody issues, it was a temporary order when

entered.

      "Temporary    orders      may,    however,   become     permanent      by

operation of time."       Id. at ___, 745 S.E.2d at 18.             "[W]here

neither party sets the matter for a hearing within a reasonable

time, the 'temporary' order is converted into a final order."

Senner v. Senner, 161 N.C. App. 78, 81, 587 S.E.2d 675, 677

(2003).     This determination is made on a case-by-case basis.

Id.

      In Woodring, this Court found that a custody order                  was

temporary since it did not address ongoing visitation and did

not explicitly address legal custody.           ___ N.C. App. at ___, 745

S.E.2d at 18.       The record showed that the permanent custody

hearing was set in "less than twelve months" from the entry of

the relevant temporary order.            Id. at ___, 745 S.E.2d at 19.

The record further demonstrated that "the parties were before

the court at least three times in the intervening period between

the entry of the temporary order and the scheduled permanent

custody hearing."        Id. at ___, 745 S.E.2d at 19.              On those

facts,    this   Court   held   that    the   hearing   was   set   within   a

reasonable time and the temporary order did not convert into a

final order.     Id. at ___, 745 S.E.2d at 19.
                                           -8-
       In this case, the trial court's 11 February 2013 permanent

custody    order    indicates      that    "[s]hortly       after"     entry    of    the

April 2011 temporary order, the parties agreed to modify the

visitation provisions of the temporary order so that each parent

had the child for a full weekend on a bi-weekly basis, and that

the parties maintained that schedule until the permanent custody

hearing.       At    the        hearing,    plaintiff           testified    that     the

consensual modification to custody occurred in May or June 2011.

       The trial court entered an order appointing GALs in this

case on 7 June 2011.            After that order, the next filings in this

case   included     in    the    record    are    a   29   March     2012    filing    by

plaintiff's counsel noting that counsel was appearing as counsel

of record, a 20 April 2012 motion for an order to appear and

show   cause   for       civil    contempt       filed     by    defendant     alleging

plaintiff violated the terms of the April 2011 consent order by

moving in with her boyfriend, and a 20 April 2012 order for

plaintiff to appear at a hearing on 2 May 2012 and show cause

why she should not be held in contempt based on defendant's

motion.    There are no further orders on the show cause motion

and no indication in the record how that matter was resolved.

Other than those filings, there is nothing else indicating the

status of the case prior to the 9 January 2013 permanent custody

hearing.
                                            -9-
       The   record    does     not    indicate     when       one    or    both    of    the

parties requested that a permanent custody hearing be set.                                The

significant date for our determination is the date the hearing

was set, rather than the date of the hearing itself, since,

given "the crowded court calendars in many of the counties of

this   State,"       "[a]   party      should     not    lose    the       benefit       of   a

temporary order if she is making every effort to have the case

tried but cannot get it heard because of the case backlog."

LaValley, 151 N.C. App. at 293 n.5, 564 S.E.2d at 915 n.5.

However,     given    the     record    before     us,    we    know       only    that   the

hearing was set at some point between the 26 April 2011 order

and the 13 January 2013 hearing, a period of between 20 and 21

months.

       Although the length of time until the hearing was set may

have   been    longer       here    than    in    Woodring,          we    find    Woodring

controlling given the activity of the parties in the interim,

the fact that the temporary order left issues unresolved, and

the fact that the record does not reveal the actual date on

which the hearing was set.             With respect to the latter issue, it

is important that the trial court treated the April 2011 order

as a temporary order -- in both the April 2011 order and the

February      2013    order    --     and   "'[a]n       appellate         court    is    not

required to, and should not, assume error by the trial judge
                                               -10-
when none appears on the record.'"                          Pharr v. Worley, 125 N.C.

App.    136,    139,       479     S.E.2d     32,     34    (1997)    (quoting       State     v.

Williams, 274 N.C. 328, 333, 163 S.E.2d 353, 357 (1968)).

       We, therefore, conclude that the April 2011 order was a

temporary order when entered and that it was not converted into

a   permanent       order     by      the    parties'      failure     to    set    a    hearing

within a reasonable amount of time.                         See also Senner, 161 N.C.

App.    at   81,     587    S.E.2d      at    677     (holding       delay   of     20    months

reasonable and did not convert temporary order into permanent

order    when       parties      were       engaged    in    negotiations          for    a   new

custody arrangement, those negotiations later broke down, and

one party then sought modification of temporary custody order).

       In    our    review       of    the    trial     court's      custody       order,     the

findings       of    fact        are    conclusive          on   appeal      if     there      is

substantial evidence to support them, even if other evidence

might sustain findings to the contrary.                           Everette v. Collins,

176 N.C. App. 168, 170, 625 S.E.2d 796, 798 (2006).                                 We review

the trial court's conclusions of law to determine if they are

supported by its findings of fact.                         Id. at 171, 625 S.E.2d at

798.    We will not upset the trial court's decision with respect

to custody absent an abuse of discretion.                         Id.       Since the April

2011 order was a temporary order, the applicable standard of

review for proposed "modifications" to that order in the court's
                                            -11-
February    2013       order   is    the    "'best    interest       of     the   child.'"

Simmons v. Arriola, 160 N.C. App. 671, 674, 586 S.E.2d 809, 811

(2003).

      Defendant argues that the trial court abused its discretion

in determining that "[i]t is in the best interest of the minor

child to remain in [plaintiff's] primary physical custody, with

[defendant] having visitation as set forth" in the order.                                 In

support     of    its     determination,        the    trial        court    found      that

plaintiff "has made some bad decisions in the past when she was

pregnant with the minor child, but she has shown great progress

in   maturing     and     settling     into    her    role     as    a    mother";      that

plaintiff    had       not   used    cocaine    for    ten    years,       had    not   used

marijuana for two years, and had passed a court-ordered drug

test; that plaintiff has stable employment; that plaintiff lives

with her boyfriend, Mr. Figueroa, who has children himself and

who "appears to be very credible and a positive influence" on

plaintiff,       and    that   their       relationship      is     "far    beyond      mere

convenience       or    casual";     that    although       defendant       testified     to

several incidents involving injury to the child that defendant

characterized as abuse and neglect, "there was not any credible

evidence     of        abuse   and     neglect        against       [plaintiff],         and

[defendant]       offered       no     testimony       or     evidence        from      [the
                                        -12-
Department      of   Social   Services      ("DSS")]    to    substantiate        any

claims of abuse and neglect."

      With respect to defendant, the trial court found it was

"uncertain of the stability of [defendant's] home environment

and the nature of his estranged wife's relationship with the

child" because defendant's wife had not been in his home for

about four months, defendant had moved to a new condo without

input from her, defendant's wife was not at the hearing and was

not pictured in any photographs presented by defendant of him

and   the    child,     and     defendant      provided      only     "speculative

testimony regarding the state of his marriage."                     The court also

found that although defendant consistently paid child support,

received     Social    Security    disability        benefits       and   owned     an

automotive garage, his business had not yet shown a profit and

defendant relied upon financial assistance from his parents to

pay his expenses, causing the court to "question the financial

stability of [defendant's] household."                On the other hand, the

court found defendant "is a very positive role model in the

child's life and enjoys spending time with the minor child and

involving him in diverse and positive activities."

      The court further found that both plaintiff and defendant

can   provide    a   suitable    home   for    the   minor    child;      that    both

parties seem to have a good loving relationship with the child;
                                     -13-
that both parties "are fit and proper to exercise the care,

custody, and control over the minor child" as set out in the

order; and that "[i]f the parties lived closer together, th[e]

Court would have strongly considered a joint physical custody

schedule since the child appears to be cared for equally well at

either household."        However, the court found, with the parties

living about an hour apart in travel time, and with the child

turning four soon and entering preschool in the upcoming fall,

"it appear[ed] necessary to decide between one of the households

for primary physical custody."            Ultimately, since the parties

had   already    agreed   to   a   consent    order   that    placed   primary

physical custody with plaintiff, the court found "no evidence

that rises to the level where the primary living arrangement

previously agreed upon by the parties should be disturbed."

      Defendant, however, argues that the trial court abused its

discretion in its best interests determination since evidence

showed that plaintiff did not allow defendant to take the child

from her home for several months prior to entry of the April

2011 consent order, but did offer defendant visitation within

her home.       It is true that a custodial parent's interference

with the visitation rights of one parent can be a factor in the

trial   court's    determination     of     the   child's    best   interests.

Hicks v. Alford, 156 N.C. App. 384, 390, 576 S.E.2d 410, 414
                                               -14-
(2003) ("Where interference by one parent with the visitation

privileges of the other parent 'becomes so pervasive as to harm

the    child's     close       relationship        with    the     noncustodial       parent,

there    can     be    a   conclusion          drawn      that   the    actions       of     the

custodial parent show a disregard for the best interests of the

child,    warranting           a    change    of   custody.'"       (quoting        Woncik    v.

Woncik, 82 N.C. App. 244, 248, 346 S.E.2d 277, 279 (1986))).

       However, here, the trial court found that since entry of

the April 2011 consent order, plaintiff had allowed defendant

regular weekly visitation, pursuant to the order, for an average

of    three    nights      a       week.      Given     its   findings,       the    decision

regarding the weight to be given evidence that plaintiff had

denied visitation outside of plaintiff's home for several months

prior to entry of the April 2011 order was within the court's

discretion.

       Defendant also contends that the trial court abused its

discretion       in     awarding           plaintiff      primary      physical       custody

because, at the time of the hearing, plaintiff had been living

with Mr. Figueroa for almost a year in violation of the April

2011     consent       order.              While   the     court     acknowledged          that

plaintiff's           living        arrangement          violated      the     order,         it

nonetheless       was      "encouraged"            by    evidence      that    plaintiff's

relationship was "far beyond mere convenience or casual" and
                                               -15-
that Mr. Figueroa was "very credible and a positive influence"

on    plaintiff.           Indeed,        the       court      found,     defendant's        own

testimony "praised Mr. Figueroa's involvement with [plaintiff]

and   the    minor    child,    and       [defendant]           testified    that      he    was

'thankful' for Mr. Figueroa's involvement with the minor child

and his positive influence in the minor child's life."                              Finally,

the court found that Mr. Figueroa pays child support for his own

children, is actively involved in their lives, and visits them

with "regular bi-weekly weekend visitation."                            Since Mr. Figueroa

was   found    by    the    court    to        be   a   positive        influence   on      both

plaintiff      and   the    child,        we    cannot      conclude      that   the     court

abused its discretion in awarding plaintiff custody of the child

in light of her violation of the prior court order by living

with Mr. Figueroa.

      Defendant       additionally             argues       that   the      trial   court's

findings as to his relationship with his wife were irrelevant to

its   best    interests      determination              since    the    court    found      that

defendant could provide a suitable home and was a positive role

model   for    the    child.         In    making        its    custody     determination,

"'[t]he      trial   court    must        make      a   comparison       between    the     two

applicants considering all factors that indicate which of the

two is best-fitted to give the child the home-life, care, and

supervision that will be most conducive to its well-being.'"
                                            -16-
O'Connor v. Zelinske, 193 N.C. App. 683, 690-91, 668 S.E.2d 615,

619 (2008) (emphasis added) (quoting Evans v. Evans, 138 N.C.

App. 135, 142, 530 S.E.2d 576, 580 (2000)).                     Since the stability

of    defendant's            marriage     and     the    nature       of     his        wife's

relationship with the child is a factor affecting the well-being

of    the   child       in   defendant's        home,   the   trial       court    properly

considered evidence regarding those matters.

       We conclude that it was not unreasonable for the trial

court,      upon    finding      that     both    parents     have    a    good,        loving

relationship with the child and can provide a suitable home for

the    child,      to    determine       that    plaintiff    should       have     primary

physical custody given the distance between the parties' homes

necessitating one parent to have primary physical custody and

the court's questions about the stability of defendant's home

environment and his financial status.                    This is particularly true

given the court's further reliance on the fact that the parties

had previously agreed for plaintiff to have primary physical

custody.        See Dixon v. Gordon, ___ N.C. App. ___, ___, 734

S.E.2d      299,     303      (2012)     (explaining     that     trial      courts        may

"consult" temporary parenting agreements in determining the best

interests of the child for custody determinations), disc. review

denied, 366 N.C. 604, 743 S.E.2d 191 (2013).                         Furthermore, that

the    court       disagreed      with    the      children's     GALs      as     to     what
                                    -17-
custodial arrangement was in the child's best interest does not

show an abuse of discretion in this case, especially since the

court found that the GALs' recommendation was based in part on

"unsubstantiated    claims     of   abuse    and    neglect."      Cf.    In   re

J.N.S., A.L.M., J.N.S., T.A.S., 207 N.C. App. 670, 679, 704

S.E.2d 511, 517 (2010) (explaining that, in dispositional phase

of abuse, neglect, and dependency proceeding, a trial court may

consider reports by       GAL but may not          broadly incorporate the

reports   as    court's    findings     of     fact      since    court    must

independently make findings).

      Defendant also argues that the trial court erred in finding

as fact that although defendant testified to several incidents

involving injury to the child that defendant characterized as

abuse and neglect, "there was not any credible evidence of abuse

and   neglect   against   [plaintiff],      and    [defendant]     offered     no

testimony or evidence from DSS to substantiate any claims of

abuse and neglect."       Plaintiff's testimony denied the existence

of or provided harmless explanations for the instances of abuse

and   neglect   alleged   by   defendant.          The   trial   court    simply

believed plaintiff's testimony over defendant's evidence, and we

may not revisit that credibility determination.                  See Phelps v.

Phelps, 337 N.C. 344, 357, 446 S.E.2d 17, 25 (1994) (observing,

in custody case, "it is within the trial court's discretion to
                                          -18-
determine the weight and credibility that should be given to all

evidence that is presented").

       Further, defendant's argument that defendant's allegations

were   substantiated       by      defendant's     testimony,        an   affidavit     by

defendant's wife, and the recommendation of the GALs fails to

recognize that the trial court found that the allegations were

not    substantiated          by    "testimony      or        evidence     from     DSS."

Defendant   points       to    no   evidence      from   DSS     substantiating        his

claims of abuse and neglect, and we have found none.                            The trial

court's finding is, therefore, supported by the evidence.

       Defendant next challenges the trial court's finding of fact

that "a key basis for               [the GALs']     recommendation were             [sic]

unsubstantiated claims of abuse and neglect -- the majority of

which occurred prior to entry of" the April 2011 consent order.

First, defendant argues that the court erred in finding the

allegations of abuse and neglect were "a key basis" for the

GALs' recommendation since, in their closing argument, the GALs

stated   that     even    without     those      allegations      and     the    evidence

supporting them, their "recommendation would still be the same."

However,    the    GALs    went      on   to   argue     to    the   court      that   the

allegations of abuse and neglect and the evidence supporting

them "amplif[ied]" their recommendation, and they discussed the

alleged abuse and neglect for a substantial portion of their
                                         -19-
closing argument.         Under these circumstances, the trial court

could properly infer that the allegations did, in fact, provide

a "key basis" for the GALs' recommendation.

    Second,      defendant      argues    that    the     trial    court    erred   in

finding that the majority of the instances of alleged abuse and

neglect occurred prior to entry of the April 2011 consent order.

Although the evidence tended to show that the alleged instances

of abuse and neglect involving a scab on the child's forehead

and two black eyes occurred after entry of the April 2011 order,

defendant    testified     to    numerous,       weekly    instances       of   severe

diaper rash, with one being so severe he reported it to DSS,

each occurring prior to entry of the order.                        Defendant's own

testimony,    therefore,     supported      the    court's      finding     that    the

majority    of   instances      of   alleged     abuse    and     neglect   occurred

prior to entry of the April 2011 order.

    Defendant also challenges the trial court's finding that

plaintiff "has made some bad decisions in the past when she was

pregnant with the minor child, but she has shown great progress

in maturing and settling into her role as a mother."                               This

finding is supported by plaintiff's testimony that although she

once smoked marijuana while pregnant with the child, she had not

used marijuana for two years and makes her child her priority.

Plaintiff's      pastor         similarly       testified         that      plaintiff
                                          -20-
"demonstrated impressive growth and maturity" in the two years

preceding     the     hearing.         Although     defendant       points     to    other

evidence      of    plaintiff's        drug   or    alcohol     use     and     contends

plaintiff's        testimony     was    "simply     not   credible,"          the    trial

court's finding was supported by substantial evidence, and we

will not reweigh witness credibility.

       Defendant further contests the trial court's finding that

plaintiff "can provide a suitable home for the minor child."

Plaintiff's pastor testified that he visited the home plaintiff

shared with her parents prior to February 2012 and found it to

be "[n]eat and clean and appropriate."                 Plaintiff also presented

photographs of her new home with Mr. Figueroa that supported the

trial court's finding that it was suitable.

       Defendant nonetheless points to evidence that plaintiff's

home    was   dirty    and    without     running     water    at    times     and     that

because of rot around a back door, the home could not be locked.

Defendant     further    relies        upon   testimony       that    plaintiff        once

asked    defendant      to     take     the   child    because        the     father     of

plaintiff's other child had attacked plaintiff and vandalized

her home.      We note that the evidence relied upon by defendant

all pertains to plaintiff's old home.                     In any event, whether

plaintiff's        evidence    regarding      her   living     situation       was     more
                                   -21-
credible than defendant's evidence was a question solely for the

trial court.

    Defendant     next      challenges    the   trial     court's   concerns

regarding defendant's financial stability.              Defendant does not,

however, challenge the court's findings that although defendant

had consistently paid child support, received Social Security

disability, and owned a business, his business had not yet shown

a profit and defendant relied upon financial assistance from his

parents   to   meet   his   expenses.      Based   on    these   uncontested

findings, the trial court could reasonably question defendant's

financial stability.        Since the findings are not contested, we

will not reweigh evidence of defendant's financial status on

appeal.

    In sum, we hold the trial court's determination that it was

in the child's best interests for plaintiff                to have primary

physical custody was supported by the trial court's findings of

fact which, in turn, were supported by substantial evidence.              We

further hold that the trial court did not abuse its discretion

in concluding that the child's best interests were served by

awarding primary physical custody to plaintiff.

    Finally, defendant argues that the trial court failed to

make sufficient findings of fact to support its order denying

defendant's request for attorney's fees.           N.C. Gen. Stat. § 50-
                                       -22-
13.6    (2013)     provides   in     relevant   part:      "In   an    action     or

proceeding     for   the   custody    or   support,   or    both,     of   a   minor

child, including a motion in the cause for the modification or

revocation of an existing order for custody or support, or both,

the court may in its discretion order payment of reasonable

attorney's fees to an interested party acting in good faith who

has insufficient means to defray the expense of the suit."

       This Court has previously explained that when "an award of

attorney's fees is prayed for, but denied, the trial court must

provide adequate findings of fact for this Court to review its

decision."       Gowing v. Gowing, 111 N.C. App. 613, 620, 432 S.E.2d

911, 915 (1993).           Here, the trial court's only finding with

respect   to     attorney's   fees    states:   "[Defendant's]         claim     for

attorney's fees should be denied."              We cannot, based on this

conclusory finding, properly review the trial court's decision

to deny attorney's fees.           See Spicer v. Spicer, 168 N.C. App.

283, 287, 607 S.E.2d 678, 682 (2005) (holding that even with

respect to discretionary decisions, the trial court must "make

sufficient findings of fact and conclusions of law to allow the

reviewing court to determine whether a judgment, and the legal

conclusions that underlie it, represent a correct application of

the law").        We, therefore, reverse the denial of defendant's
                             -23-
motion for attorney's fees and remand for further findings of

fact.


    Affirmed in part; reversed and remanded in part.

    Judges BRYANT and CALABRIA concur.

    Report per Rule 30(e).